Citation Nr: 1741088	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.   12-28 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for left knee injury.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

S. Baxter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1987 to January 1991. 

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in Houston, Texas (RO).

The Veteran testified before the undersigned during an April 2017 videoconference hearing.  A transcript of the hearing is of record.

The issue of entitlement service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  There is no current diagnosis of a left knee disability.

2.   The Veteran is not shown to have a diagnosis of PTSD that is due to a verified stressor or another documented event or incident of his period of active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1101, 1111, 1110, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309 (2016).

2.  The criteria for service connection for PTSD are not met.  38 U.S.C.A. §§ 1101, 1110, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) in December 2008 letter.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2016).  

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including his service treatment records, post-service treatment records, and VA examination reports.  The Board recognizes that the Veteran testified that there might be VA treatment records from 1995 that reveals that he was issued a brace for his left knee.  The Board finds these records would not be pertinent evidence to the claim, as the medical records reveals that Veteran does not have a current diagnosed left knee condition. 

The Veteran was provided a hearing before the undersigned VLJ in April 2017.  As there is no allegation that either of the hearings provided to the Veteran were deficient in any way, further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.





Service Connection 

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See, Hickson v. West, 12 Vet. App. 247, 253 (1999).

Additionally, a disability which is proximately due to or the result of service-connected disease or injury shall be service-connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310 (a).  Secondary service connection may be established by a showing that a nonservice-connected disability is caused or aggravated (chronically worsened) by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Certain chronic diseases may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time (one year for cardiovascular disease) following discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

There are particular requirements for establishing entitlement to service connection for PTSD in 38 C.F.R. § 3.304 (f) that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Those requirements are: (1) a diagnosis of PTSD in accordance with 38 C.F.R. § 4.125 ; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  38 C.F.R. § 3.304 (f).  If the alleged stressor is not combat related, the Veteran's lay testimony, by itself, is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain credible supporting evidence that corroborates the Veteran's testimony or statements.  38 C.F.R. § 3.304 (f); Stone v. Nicholson, 480 F.3d 1111 (Fed. Cir. 2007); Cohen v. Brown, 10 Vet. App. 128, 147   (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996). 

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304 (f)(3).  "Fear of hostile military activity" is defined to mean that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.  The list of examples of such an event or circumstance specifically includes incoming mortar, rocket, and sniper fire.  Id.  

A.  Left Knee Injury

In the April 2017 hearing, the Veteran testified that he had left knee problems while in service.  He contends that the exertion from going up and down on ladders while in service caused him left knee pain.

Service treatment records (STRs) reflected that the Veteran complained of left knee pain during service.  The Veteran's October 1986 VA entrance examination report indicated that the Veteran was in good health.  The clinical evaluation indicated that the Veteran's lower extremities were normal. 

In a June 1987 VA emergency care and treatment note, indicated that the Veteran complained of pain in his left knee.  The examiner noted that the Veteran injured himself while playing basketball.   

A May 1990 VA dental health questionnaire indicated that the Veteran marked "no" for painful joints.

On the December 1990 separation report of medical history, the Veteran indicated that he was in good health.  The Veteran wrote that he had right knee pain and took tolectin for his right knee condition.  The Veteran reported that he had swollen and painful joints.  However, the clinical examination upon separation was negative of any complaints or treatments related to a left knee injury.  The examiner clarified that the Veteran had mild right knee pain. 

In August 2010, the Veteran was afforded a VA examination.  The Veteran reported that he was not able to stand for a long period of time due to his knee pain.  Upon the physical examination the examiner noted that the Veteran's left knee stability test were in normal limits.  The Veteran's left knee showed no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity malalignment, drainage, subluxation, or guarding of movement.  The examiner reported that his left knee was not limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use. 

An August 2010 VA primary care note documented that the Veteran complained that his left knee "gives away."  The examiner indicated that a MRI was requested for the left knee. 

In August 2011, the Veteran was afforded another VA examination.  The examiner reviewed the Veteran's file.  The x-ray of the Veteran's left knee revealed that except for anterior/superior patella spurring, there was no abnormality identified.  The Veteran's joint spaces were intact; there were no bone lesions, or fractures.  The examiner opined that the Veteran's left knee condition is less likely than not (50 percent or greater probability) proximately due to or the result of the Veteran's service connected condition.  The examiner's rationale stated that the Veteran had a normal left knee exam and there was no pathology.   

In April 2017 hearing, the Veteran testified that he did not remember if he received any medical treatment for his left knee while in service.  The Veteran stated that he is not a person who would seek medical attention.  The Veteran stated that he would wrap his knee or use Bengay for his left knee problem.  The Veteran's wife testified that the Veteran had an x-ray done at the VA medical center and was told he had arthritic pain.  The Veteran stated that he was provided a knee brace by the VA medical center.  The Veteran believed this was in approximately 1994 or 1995 when he received the knee brace.

At the outset, the Board notes that the Veteran does not have any diagnoses, other than pain, for his left knee.  As discussed above, the Veteran was afforded VA examinations in August 2010 and August 2011.  The Veteran was not diagnosed with a left knee disability, at any of the VA examinations.  Additionally, the VA August 2011 examination report indicated that the Veteran's left knee pain was not related to the Veteran's service-connected disabilities.

In this case, pain is not one of the chronic diseases listed under 38 C.F.R. § 3.309  (a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms, "continuous"  post-service symptoms under 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In this case, the Veteran does not have a diagnosis of a current disability for his left knee.  The Board notes that pain alone, without any functional impairment or underlying diagnosis, is not a service connectable disability.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), vacated in part, dismissed in part, Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

The Board has the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  See, Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997 ), cert. denied, 523 U.S. 1046 (1998).  In evaluating the probative value of competent medical evidence, the Court has stated that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  See, Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The only evidence of record supporting this claim for a current disability is the various general lay statements.  In this case, the Board finds that the Veteran and his wife are competent to report his symptoms.  However, they are lay persons and are not shown to be competent to establish that he has current disability.  In this case, the Veteran and his wife are not competent to diagnose any current knee injury.  The question regarding the diagnosis of such a disability is a complex medical issue that cannot to be addressed by a layperson.  In that regard, his allegations are non-specific and are no more than conjecture and do not rise to the type of evidence addressed by Jandreau.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board acknowledges the Veteran's wife testimony that he received treatment for arthritic pain in 1995.  However, VA examination reports reveals that the Veteran does not have any current diagnosis.  VA examiners in August 2010 and August 2011 reported that the Veteran's left knee was normal with no pathology.  Thus, the Board gives greater probative weight to the VA examiners opinions. 

For the reasons stated above, the Board finds that the Veteran does not have a current diagnosis other than pain for his left knee injury.  Therefore, Hickson element (1), current disability, has not been satisfied, and the claim fails on this basis. 

The Court has specifically disallowed service connection where there is no present disability: "Congress specifically limits entitlement for service connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim [for service connection]." Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As post-service records do not demonstrate a current diagnosis of a left knee disability, service connection cannot be granted

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is inapplicable.  38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2016).

B. PTSD 

The Veteran contends that his PTSD is due to an incident that happened while assigned to the USS Nassau.  During an assignment, he and other military personnel were sent on land for a military operation and were harassed by fire.   

The Veteran's VA treatment records indicated that the Veteran has a current diagnosis of PTSD. 

The record reflects in a June 2009 VA Memorandum, the RO determined that it was not enough information required to corroborate stressful events described by the Veteran was insufficient to send to the U.S. Army and Joint Services Research Center (JSRRC).  

On a December 2009 VA 21-4138, the Veteran wrote that during the Gulf War he was sent on land for a military operation.  The Veteran reported that while on land he and others were shot at.  He stated that one of the ammunition fired went through the leg of the pants he was wearing.  He wrote that he witnessed some of the military personnel get "life flighted" and was later told some of them died. The Veteran reported that after this event he felt afraid and did not have control over what was happening.  The Veteran did not indicate when this event occurred.  Also submitted is a VA form 21-0781, Statement in Support of Claim for Service Connection for Post-Traumatic Stress Disorder (PTSD), in which the Veteran made a similar statement regarding the incident in service.  He indicated that he could not recall the date and indicated that the location was Gulf War era.  

In September 2011, the Veteran was afforded a VA PTSD examination.  During the examination, the Veteran provided very vague information to the examiner on his military stressors.   The Veteran stated that he was located, "In the gulf." The Veteran reported that he had shore duty.  When asked when it was specifically that he was located on shore he stated, "I can't recall, sometime between 1989 and 1991."  When asked about particularly stressful events, the Veteran stated, "on shore duty, several soldiers were shot."  When asked when this was, he stated, "I don't really recall, maybe in 1989 during Desert Storm."  When asked where he was located, he stated, "in the coast of the Gulf."  When asked to be more specific, he stated, "somewhere on the shore."  When asked to be more specific, he stated, "I cannot recall that."  The examiner reported that due to the vague nature of the Veteran's description of activities that occurred, the Veteran's descriptions did not appear to rise to the level of PTSD stressor at that time.  The examiner diagnosed the Veteran with depressive disorder.

A January 2012 physician's questionnaire indicated that Dr. R.R. the Veteran's treating physician treated him for three years.  Dr.R.R. indicated that he reviewed the Veteran's treatment records.  Dr.R.R. reported that in his opinion the Veteran's PTSD/mental condition could be due to his military service.  Dr. R.R. commented that, "there was no question that the Veteran's PTSD was from his war experiences."  The examiner did not indicate what war experiences were reported by the Veteran and did not include any rationale for the opinion rendered.

During the April 2017 hearing, the Veteran stated that he experienced some harassment by fire.  He testified that during service he was on land and that there the group of men was fired upon and a bullet went through his pants leg.  He stated that this happened during the late 1990's after he had come through the Suez Canal.  He was unable to identify the location of the incident.  

Notwithstanding the diagnosis of PTSD, there is no credible evidence to show that the claimed in-service event actually occurred as described.  The AOJ issued a report finding that there was a lack of information to corroborate the Veteran's claimed stressor associated with his claimed PTSD.  The AOJ documented efforts expended to obtain information necessary to corroborate stressful events.  The Veteran's testimony and statements following the June 2009 AOJ finding of insufficient evidence to corroborate the claimed stressor does not provide additional evidence regarding the claimed inservice incidents to include a where or when the incident occurred.  Therefore, there is no indication that any additional development regarding the claimed incident is required.  The record does not show confirmation of the occurrence of the Veteran's claimed in-service stressors. 

The Board has considered the January 2012 statement of Dr. R.R. which includes an opinion that has PTSD due to his war experiences.  It is noted that Dr. R.R. did not provide any indication of what experiences were reported by the Veteran.  In this regard, the Board notes that the Court has held that, where there is a current diagnosis of PTSD, it must be presumed that the physician(s) making the diagnosis accepted the sufficiency of the in- service stressor(s).  Nevertheless, since the examiner does not generally have firsthand knowledge of whether a stressor actually occurred, credible evidence is required to verify that element.  Pentecost v. Principi, 16 Vet. App.124 (2002).

In this case, despite the diagnosis of PTSD noted in the January 2012 opinion, the fact remains that the evidence of record does not verify the occurrence of the Veteran's claimed in-service stressor.  Despite the Veteran's contentions, without credible evidence of an in-service stressor(s) the Veteran cannot meet the criteria for service connection for PTSD.  As such, service connection for PTSD is not warranted. 

Moreover, the Board notes that the VA examiner who conducted the September 2011 VA examination concluded that the Veteran did not meet diagnostic criteria for PTSD under the DSM-IV criteria.  The examiner reported that due to the vague nature of the Veteran's description of activities that occurred, the Veteran's descriptions did not appear to rise to the level of PTSD stressor at that time.

Lay testimony alone is not sufficient to establish that a stressor occurred; it must be corroborated by "credible supporting evidence."  See Cohen v. Brown, 10 Vet. App. 128, 142 (1997).  As such, neither the Veteran's own testimony, nor any evidence obtained after service, is sufficient to corroborate his claimed stressors. 

Despite following all required procedures to assist the Veteran in corroborating his claimed stressors, VA was not able to corroborate these stressors.  Accordingly, the Veteran's claim for PTSD must be denied due to the lack of a corroborated in-service stressor.


ORDER

Entitlement to service connection for left knee injury is denied.

Entitlement to service connection for PTSD is denied.


REMAND

The Veteran was afforded a VA examination for his hearing loss in May 2009.  The May 2009 findings show that the Veteran did not meet the audiometric criteria for hearing loss for VA purposes.  However, the examiner diagnosed the Veteran with normal to mild sensorineural hearing loss in both ears.  During the April 2017 hearing, the Veteran testified that his hearing had become worse since his recent VA examination.  The last VA examination of record is in May 2009, which is nearly eight years old.  Since the Veteran contends that his hearing is getting worse, a new exam is needed.  A new examination is appropriate when there is an assertion (and indication) of an increase in severity since the last examination. 38 C.F.R. § 3.159 (2016); see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007).  Reexamination will be requested whenever VA determines that there is a need to verify the current severity of a disability.  38 C.F.R. § 3.327 (a)(2016).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's hearing loss.  The claims file must be made available to and reviewed by the examiner.  After reviewing the claims file and examining the Veteran, the examiner should provide an opinion with supporting rationale as to the following:

a. Does the Veteran have a current hearing loss disability?

b.  If a current hearing loss disability is found, is it at least as likely as not (a 50 percent probability or greater) that the Veteran's hearing loss disability had its onset in service or is otherwise etiologically related to active service? 

2.  A thorough explanation must be provided for the opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K.J ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




